ORDER
The petition for rehearing is granted in part.
The following language, reported at 803 F.2d 1473, first column, first full paragraph, eighth sentence, is deleted:
The city is entitled to recover its costs and attorneys’ fees in this court on its successful appeals.
The full court was advised of the suggestion for rehearing en banc. No active judge requested a vote on whether to rehear the matter en banc. (Fed.R.App.P. 35.)
In all other respects the petition for rehearing with suggestion for rehearing en banc is denied.